[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]BEFORE:
APPEARANCES:
On behalf of the Plaintiff:
LARRY R. LEVINE, ESQUIRE
28 Grand Street
Hartford, CT 06106
On behalf of the Defendant:
KEVIN M. DENEEN, ESQUIRE
20 Maple Avenue
Windsor, CT 06095
                          DONNA L. PELUSO COURT REPORTER/MONITOR
CV90-0378551S
MEMORANDUM OF DECISION
In a separate memorandum of decision, I will now render my verdict on the fifth count, in which the Court finds for the plaintiff as against the defendant.
The fifth count alleges a violation of a Connecticut Unfair Trade Practices Act, and the Court expressly finds that, among others, the facts underlying the third count, in which the jury found the issues for the plaintiff (and the Court would have as well) indicate that, after Mr. Pinkham took title to the franchise and became the controlling operator of the Poquonock Mobil Gas Station pursuant to the Mobil franchise, Mr. Yeakley, the owner of Poquonock Mobil, Inc., and Mr. CT Page 1323-JJJ Pinkham and Poquonock Mobil, Inc., was to be, and Mr. Pinkham took the position that he intended to run the business without Poquonock Mobil, Inc., being involved in any way. He did so, from that moment on, and, in effect, capitalized this new business venture with property belonging to someone else, thereby converting some $48,000 worth of property, as the jury found, that wasn't his.
Now, the Court does not need to reach the issue of whether the violation of the agreement to hold the property in constructive trust was itself a violation of CUTPA, because it is so clear to the Court that starting up a new business with $48,000 of somebody else's money, against that person's will, is an oppressive and unjust, shocking course of conduct. And for that reason, the Court finds for the plaintiff, and assesses damages in the nature of counsel fees in the amount of $30,000.
The Honorable Joseph Q. Koletsky, Judge
_______________ DATE
CERTIFICATE
I, Donna L. Peluso, Court Reporter/Monitor, certify that the foregoing is a true and accurate transcript of the proceedings had in the above-entitled case, before The Honorable Joseph Q. Koletsky, Judge.
This the 7th day of April, 1995.
                                     Donna L. Peluso COURT REPORTER/MONITOR
BEFORE: